Exhibit 10.2

 
NVIDIA Corporation
1998 EQUITY INCENTIVE PLAN
 
Adopted February 17, 1998
Amended March 17, 1998
Approved by Stockholders April 6, 1998
Amended December 7, 1998
Adjusted for 2-for-1 Stock Split on June 26, 2000
Amended July 1, 2000
Adjusted for 2-for-1 Stock Split on September 17, 2001
Amended November 7, 2002
Amended June 30, 2004
Amended and Restated March 7, 2006
Termination Date: February 16, 2008
 
1.  Purposes.
 
(a)  The Plan is an amendment and restatement of the Company's existing Equity
Incentive Plan adopted May 21, 1993 (the "Prior Plan"). The Prior Plan hereby is
amended and restated in its entirety as the 1998 Equity Incentive Plan and shall
become effective on the date of approval of the Plan by the Board (the
"Effective Date"). No options shall be granted under the Prior Plan from and
after the Effective Date. The terms of the Prior Plan (other than the aggregate
number of shares issuable thereunder) shall remain in effect and apply to all
options granted pursuant to the Prior Plan.
 
(b)  The purpose of the Plan is to provide a means by which selected Employees
and Directors of and Consultants to the Company, and its Affiliates, may be
given an opportunity to benefit from increases in value of the stock of the
Company through the granting of (i) Incentive Stock Options, (ii) Nonstatutory
Stock Options, (iii) stock bonuses, (iv) rights to purchase restricted stock,
(v) Restricted Stock Unit Awards, and (vi) Stock Appreciation Rights.
 
(c)  The Company, by means of the Plan, seeks to retain the services of persons
who are now Employees or Directors of or Consultants to the Company or its
Affiliates, to secure and retain the services of new Employees, Directors and
Consultants, and to provide incentives for such persons to exert maximum efforts
for the success of the Company and its Affiliates.
 
(d)  The Company intends that the Stock Awards issued under the Plan shall, in
the discretion of the Board or any Committee to which responsibility for
administration of the Plan has been delegated pursuant to subsection 3(c) or
3(d), be either (i) Options granted pursuant to Section 6 hereof, including
Incentive Stock Options and Nonstatutory Stock Options, or (ii) stock bonuses or
rights to purchase restricted stock granted pursuant to subsection 7(a) hereof,
(iii) Restricted Stock Unit Awards granted pursuant to subsection 7(b) hereof,
or (iv) Stock Appreciation Rights granted pursuant to subsection 7(c) hereof.
All Options shall be separately designated Incentive Stock Options or
Nonstatutory Stock Options at the time of grant, and in such form as issued
pursuant to Section 6, and a separate certificate or certificates will be issued
for shares purchased on exercise of each type of Option.
 
1

--------------------------------------------------------------------------------


2.  Definitions.
 
(a)  Affiliate means (i) any corporation (other than the Company) in an unbroken
chain of corporations ending with the Company, provided each corporation in the
unbroken chain (other than the Company) owns, at the time of the determination,
stock possessing fifty percent (50%) or more of the total combined voting power
of all classes of stock in one of the other corporations in such chain, and (ii)
any corporation (other than the Company) in an unbroken chain of corporations
beginning with the Company, provided each corporation (other than the last
corporation) in the unbroken chain owns, at the time of the determination, stock
possessing fifty percent (50%) or more of the total combined voting power of all
classes of stock in one of the other corporations in such chain. The Board shall
have the authority to determine (i) the time or times at which the ownership
tests are applied, and (ii) whether “Affiliate” includes entities other than
corporations within the foregoing definition.
 
(b)  Board means the Board of Directors of the Company.
 
(c)  Code means the Internal Revenue Code of 1986, as amended.
 
(d)  Committee means a Committee appointed by the Board in accordance with
subsection 3(c) of the Plan.
 
(e)  Common Stock means the common stock of the Company.
 
(f)  Company means NVIDIA Corporation, a Delaware corporation.
 
(g)  Consultant means any person, including an advisor, engaged by the Company
or an Affiliate to render consulting services and who is compensated for such
services, provided that the term "Consultant" shall not include Directors who
are paid only a director's fee by the Company or who are not compensated by the
Company for their services as Directors. The term "Consultant" shall include
members of the Board of Directors of an Affiliate.
 
(h)  Continuous Service means that the Participant's service with the Company or
an Affiliate, whether as an Employee, Director or Consultant, is not interrupted
or terminated. A change in the capacity in which the Participant renders service
to the Company or an Affiliate as an Employee, Consultant or Director or a
change in the entity for which the Participant renders such service, provided
that there is no interruption or termination of the Participant's service with
the Company or an Affiliate, shall not terminate a Participant’s Continuous
Service; provided further, if the corporation for which a Participant is
rendering service ceases to qualify as an "Affiliate" as determined by the Board
in its sole discretion, such Participant’s "Continuous Service" shall be
considered to have terminated on the date such corporation ceases to qualify as
an Affiliate. For example, a change in status from an Employee of the Company to
a Consultant or a Director of an Affiliate will not constitute an interruption
of Continuous Service as an Employee. To the extent permitted by law, the Board
or the chief executive officer of the Company, in that party's sole discretion,
may determine whether Continuous Service shall be considered interrupted in the
case of: (i) any leave of absence approved by the Board or the chief executive
officer of the Company, including sick leave, military leave, or any other
personal leave; or (ii) transfers between the Company, its Affiliates or their
successors. Notwithstanding the foregoing, a leave of absence shall be treated
as Continuous Service for purposes of vesting in a Stock Award only to such
extent as may be provided in the Company’s leave of absence policy, in the
written terms of any leave of absence agreement or policy applicable to the
Participant, or as otherwise required by law.
 
(i)  Covered Employee means the Chief Executive Officer and the four (4) other
highest compensated officers of the Company for whom total compensation is
required to be reported to stockholders under the Exchange Act, as determined
for purposes of Section 162(m) of the Code.
 
(j)  Director means a member of the Board.
 
(k)  Directors’ Plan means the 1998 Non-Employee Directors' Stock Option Plan of
the Company.
 
(l)  Employee means any person, including an Officer or Director, employed by
the Company or any Affiliate. Neither service as a Director nor payment of a
director's fee by the Company shall be sufficient to constitute "employment" by
the Company.
 
(m)  Exchange Act means the Securities Exchange Act of 1934, as amended.
 
(n)  Fair Market Value means, as of any date, the value of the Common Stock
determined as follows:
 
(i)  If the Common Stock is listed on any established stock exchange or any
market system, including without limitation the Nasdaq National Market, the Fair
Market Value of a share of Common Stock shall be the closing sales price for
such stock (or the closing bid, if no sales were reported) as quoted on such
system or exchange (or the exchange with the greatest volume of trading in
Common Stock) on the last market trading day prior to the day of determination,
as reported in the Wall Street Journal or such other source as the Board deems
reliable.
 
(ii)  If the Common Stock is quoted on the Nasdaq Capital Market or is regularly
quoted by a recognized securities dealer but selling prices are not reported,
the Fair Market Value of a share of Common Stock shall be the mean between the
bid and asked prices for the Common Stock on the last market trading day prior
to the day of determination, as reported in the Wall Street Journal or such
other source as the Board deems reliable.
 
(iii)  In the absence of an established market for the Common Stock, the Fair
Market Value shall be determined by the Board in good faith and in accordance
with Section 409A of the Code.
 
2

--------------------------------------------------------------------------------


(iv)  Prior to the Listing Date, the value of the Common Stock shall be
determined in a manner consistent with Section 260.140.50 of Title 10 of the
California Code of Regulations.
 
(o)  Incentive Stock Option means an Option which qualifies as an incentive
stock option within the meaning of Section 422 of the Code and the regulations
promulgated thereunder.
 
(p)  Listing Date means the first date upon which any security of the Company is
listed (or approved for listing) upon notice of issuance on any securities
exchange, or designated (or approved for designation) upon notice of issuance as
a national market security on an interdealer quotation system if such securities
exchange or interdealer quotation system has been certified in accordance with
the provisions of Section 25100(o) of the California Corporate Securities Law of
1968.
 
(q)  Non-Employee Director means a Director of the Company who either (i) is not
a current Employee or Officer of the Company or its parent or a subsidiary, does
not receive compensation (directly or indirectly) from the Company or its parent
or subsidiary for services rendered as a consultant or in any capacity other
than as a Director (except for an amount as to which disclosure would not be
required under Item 404(a) of Regulation S-K promulgated pursuant to the
Securities Act Regulation S-K)), does not possess an interest in any other
transaction as to which disclosure would be required under Item 404(a) of
Regulation S-K, and is not engaged in a business relationship as to which
disclosure would be required under Item 404(b) of Regulation S-K; or (ii) is
otherwise considered a "non-employee director" for purposes of Rule 16b-3.
 
(r)  Nonstatutory Stock Option means an Option which does not qualify as an
Incentive Stock Option.
 
(s)  Officer means (i) before the Listing Date, any person designated by the
Company as an officer and (ii) on and after the Listing Date, a person who is an
officer of the Company within the meaning of Section 16 of the Exchange Act and
the rules and regulations promulgated thereunder.
 
(t)  Option means a stock option granted pursuant to the Plan.
 
(u)  Option Agreement means a written agreement between the Company and an
Optionee evidencing the terms and conditions of an individual Option grant. Each
Option Agreement shall be subject to the terms and conditions of the Plan.
 
(v)  Optionee means an Employee, Director or Consultant who holds an outstanding
Option.
 
3

--------------------------------------------------------------------------------


(w)  Outside Director means a Director of the Company who either (i) is not a
current employee of the Company or an "affiliated corporation" (within the
meaning of Treasury regulations promulgated under Section 162(m) of the Code),
is not a former employee of the Company or an "affiliated corporation" receiving
compensation for prior services (other than benefits under a tax qualified
pension plan), was not an officer of the Company or an "affiliated corporation"
at any time, and is not currently receiving direct or indirect remuneration from
the Company or an "affiliated corporation" for services in any capacity other
than as a Director, or (ii) is otherwise considered an "outside director" for
purposes of Section 162(m) of the Code.
 
(x)  Participant means a person to whom a Stock Award is granted pursuant to the
Plan or, if applicable, such other person who holes an outstanding Stock Award.
 
(y)  Plan means this NVIDIA Corporation 1998 Equity Incentive Plan.
 
(z)  Restricted Stock Unit Award means a right to receive shares of Common Stock
which is granted pursuant to the terms and conditions of subsection 7(b).
 
(aa)  Rule 16b-3 means Rule 16b-3 promulgated under the Exchange Act or any
successor to Rule 16b-3, as in effect from time to time.
 
(bb)  Stock Appreciation Right means a right to receive the appreciation on
Common Stock that is granted pursuant to the terms and conditions of subsection
7(c).
 
(cc)  Stock Award means any right granted under the Plan, including any Option,
stock bonus, right to purchase restricted stock, Stock Appreciation Right, and
Restricted Stock Unit Award.
 
(dd)  Stock Award Agreement means a written agreement between the Company and a
holder of a Stock Award evidencing the terms and conditions of an individual
Stock Award grant. Each Stock Award Agreement shall be subject to the terms and
conditions of the Plan.
 
(ee)  Ten Percent Stockholder means a person who owns (or is deemed to own
pursuant to Section 424(d) of the Code) stock possessing more than ten percent
(10%) of the total combined voting power of all classes of stock of the Company
or of any of its Affiliates.
 
3.  Administration.
 
(a)  The Plan shall be administered by the Board unless and until the Board
delegates administration to a Committee, as provided in subsection 3(c).
 
(b)  The Board shall have the power, subject to, and within the limitations of,
the express provisions of the Plan:
 
(i)  To determine from time to time which of the persons eligible under the Plan
shall be granted Stock Awards; when and how each Stock Award shall be granted;
whether a Stock Award will be an Incentive Stock Option, a Nonstatutory Stock
Option, a stock bonus, a right to purchase restricted stock, a Restricted Stock
Unit Award, a Stock Appreciation Right, or a combination of the foregoing; the
provisions of each Stock Award granted (which need not be identical), including
the time or times when a person shall be permitted to receive stock pursuant to
a Stock Award; and the number of shares with respect to which a Stock Award
shall be granted to each such person.
 
4

--------------------------------------------------------------------------------


(ii)  To construe and interpret the Plan and Stock Awards granted under it, and
to establish, amend and revoke rules and regulations for its administration. The
Board, in the exercise of this power, may correct any defect, omission or
inconsistency in the Plan or in any Stock Award Agreement, in a manner and to
the extent it shall deem necessary or expedient to make the Plan fully
effective.
 
(iii)  To amend the Plan or a Stock Award as provided in Section 13.
 
(iv)  Generally, to exercise such powers and to perform such acts as the Board
deems necessary or expedient to promote the best interests of the Company which
are not in conflict with the provisions of the Plan.


(v) To adopt such procedures and sub-plans as are necessary or appropriate to
permit participation in the Plan by individuals who are foreign nationals or
employed outside the United States.
 
(c)  The Board may delegate some or all of the administration of the Plan to a
Committee or Committees. If administration is delegated to a Committee, the
Committee shall have, in connection with the administration of the Plan, the
powers theretofore possessed by the Board that have been delegated to the
Committee, including the power to delegate to a subcommittee any of the
administrative powers the Committee is authorized to exercise (and references in
this Plan to the Board shall thereafter be to the Committee or subcommittee),
subject, however, to such resolutions, not inconsistent with the provisions of
the Plan, as may be adopted from time to time by the Board. The Board may retain
the authority to concurrently administer the Plan with the Committee and may, at
any time, revest in the Board some or all of the powers previously delegated. In
the sole discretion of the Board, the Committee may consist solely of two (2) or
more Outside Directors, in accordance with Section 162(m) of the Code, and/or
solely of two or more Non-Employee Directors, in accordance with Rule 16b-3. In
addition, the Board or the Committee, in its sole discretion, may (1) delegate
to a committee of one or more members of the Board who need not be Outside
Directors the authority to grant Stock Awards to eligible persons who are either
(a) not then Covered Employees and are not expected to be Covered Employees at
the time of recognition of income resulting from such Stock Award, or (b) not
persons with respect to whom the Company wishes to comply with Section 162(m) of
the Code, and/or (2) delegate to a committee of one or more members of the Board
who need not be Non-Employee Directors the authority to grant Stock Awards to
eligible persons who are not then subject to Section 16 of the Exchange Act.


5

--------------------------------------------------------------------------------


(d)  The Board may delegate to one or more of the chief executive officer, the
chief financial officer or the general counsel of the Company the authority to
do one or both of the following (i) designate Officers and Employees of the
Company or any of its subsidiaries to be recipients of Options or other Stock
Awards and the terms thereof, to the extent permitted by applicable law, and
(ii) determine the number of shares of Common Stock to be subject to any such
Stock Awards granted to such Officers and Employees; provided, however, that the
Board resolutions regarding such delegation shall specify the total number of
shares of Common Stock that may be subject to the Stock Awards granted by such
chief executive officer, chief financial officer, or general counsel and that
such chief executive officer, chief financial officer, or general counsel may
not grant a Stock Award to himself or herself. Notwithstanding anything to the
contrary in this Section 3(d), the Board may not delegate to the chief executive
officer, chief financial officer, or general counsel the authority to determine
the Fair Market Value of the Common Stock pursuant to Section 2(n)(iii) above.  


(e)  All determinations, interpretations and constructions made by the Board in
good faith shall not be subject to review by any person and shall be final,
binding and conclusive on all persons.


4.  Shares Subject To The Plan.
 
(a)  Subject to the provisions of Section 12 relating to adjustments upon
changes in stock, the stock that may be issued pursuant to Stock Awards shall
not exceed in the aggregate Sixty Million (60,000,000) shares of the Company's
Common Stock. If any Stock Award shall for any reason expire or otherwise
terminate, in whole or in part, without having been exercised in full, the stock
not acquired under such Stock Award shall revert to and again become available
for issuance under the Plan.
 
(b)  Except as adjusted pursuant to Section 12 of the Plan, however, no more
than Sixty Million (60,000,000) shares of Common Stock of the shares eligible
for issuance under the Plan shall be issued upon the exercise of Incentive Stock
Options under the Plan.
 
(c)  The stock subject to the Plan may be unissued shares or reacquired shares,
bought on the market or otherwise.
 
(d)  Prior to the Listing Date, at no time shall the total number of shares
issuable upon exercise of all outstanding Options and the total number of shares
provided for under any stock bonus or similar plan of the Company exceed the
applicable percentage as calculated in accordance with the conditions and
exclusions of Section 260.140.45 of Title 10 of the California Code of
Regulations, based on the shares of the Company which are outstanding at the
time the calculation is made.
 
5.  Eligibility.
 
(a)  Incentive Stock Options may be granted only to Employees. Stock Awards
other than Incentive Stock Options may be granted only to Employees, Directors
or Consultants.
 
(b)  No person shall be eligible for the grant of an Option or an award of
purchase of restricted stock if, at the time of grant, such person owns (or is
deemed to own pursuant to Section 424(d) of the Code) stock possessing more than
ten percent (10%) of the total combined voting power of all classes of stock of
the Company or of any of its Affiliates unless the exercise price of such Option
is at least one hundred ten percent (110%) of the Fair Market Value of such
stock at the date of grant, the exercise price of such restricted stock award is
at least one hundred percent (100%) of the Fair Market Value of such stock at
the date of grant and an Incentive Stock Option is not exercisable after the
expiration of five years from the date of grant. After the Listing Date, this
provision shall apply only to Incentive Stock Options.
 
6

--------------------------------------------------------------------------------


(c)  Subject to the provisions of Section 12 relating to adjustments upon
changes in stock, no employee shall be eligible to be granted Options covering
more than Four Million (4,000,000) shares of the Common Stock during any
calendar year. This subsection shall not apply prior to the Listing Date and,
following the Listing Date, this subsection shall not apply until (i) the
earliest of: (A) the first material modification of the Plan (including any
increase to the number of shares reserved for issuance under the Plan in
accordance with Section 4); (B) the issuance of all of the shares of Common
Stock reserved for issuance under the Plan; (C) the expiration of the Plan; or
(D) the first meeting of stockholders at which Directors of the Company are to
be elected that occurs after the close of the third calendar year following the
calendar year in which occurred the first registration of an equity security
under Section 12 of the Exchange Act; or (ii) such other date required by
Section 162(m) of the Code and the rules and regulations promulgated thereunder.
 
(d)  At any such time or times that the number of shares of Common Stock
reserved for issuance under the Directors’ Plan are insufficient for the purpose
of making one or more of the non-discretionary grants of options specified in
Section 5 of the Directors’ Plan, then, without any further action of the Board,
the number of shares of Common Stock remaining in the share reserve of the
Directors’ Plan shall be applied to such non-discretionary grants on a pro rated
basis, and any additional number of shares of Common Stock required for such
non-discretionary grants of options shall be deemed to have been made under this
Plan but on the terms and conditions specified in the Directors’ Plan. In the
event of any conflict between the terms and conditions of the Directors’ Plan
and this Plan, the terms and conditions of the Directors’ Plan shall control.
Notwithstanding anything in the Directors’ Plan or this Plan to the contrary,
the terms and conditions of the Directors’ Plan shall survive the termination of
the Directors’ Plan as to any non-discretionary grants of options made pursuant
to this subsection 5(d).
 
6.  Option Provisions.
 
Each Option shall be in such form and shall contain such terms and conditions as
the Board shall deem appropriate. The provisions of separate Options need not be
identical, but each Option shall include (through incorporation of provisions
hereof by reference in the Option or otherwise) the substance of each of the
following provisions:
 
(a)  Term. No Option shall be exercisable after the expiration of ten years from
the date it was granted.
 
(b)  Price. The exercise price of each Incentive Stock Option shall be not less
than one hundred percent (100%) of the fair market value of the stock subject to
the Option on the date the Option is granted. The exercise price of each
Nonstatutory Stock Option shall be not less than eighty-five percent (85%) of
the fair market value of the stock subject to the Option on the date the Option
is granted.
 
7

--------------------------------------------------------------------------------


(c)  Consideration. The purchase price of stock acquired pursuant to an Option
shall be paid, to the extent permitted by applicable statutes and regulations,
either (i) in cash at the time the Option is exercised, or (ii) at the
discretion of the Board or the Committee, at the time of the grant of the
Option, (a) by delivery to the Company of other Common Stock, (b) according to a
deferred payment or other arrangement (which may include, without limiting the
generality of the foregoing, the use of other Common Stock) with the person to
whom the Option is granted or to whom the Option is transferred pursuant to
subsection 6(d), or (C) in any other form of legal consideration that may be
acceptable to the Board. In the case of any deferred payment arrangement,
interest shall be compounded at least annually and shall be charged at the
minimum rate of interest necessary to avoid (i) the imputation of interest
income to the holder of the Option under any applicable provisions of the Code,
and (ii) the classification of the Option as a liability for financial
accounting purposes.
 
(d)  Transferability. An Incentive Stock Option and, prior to the Listing Date,
a Nonstatutory Stock Option shall not be transferable except by will or by the
laws of descent and distribution, and shall be exercisable during the lifetime
of the person to whom the Incentive Stock Option is granted only by such person.
After the Listing Date, a Nonstatutory Stock Option shall be transferable to the
extent provided in the Option Agreement. If the Nonstatutory Stock Option does
not provide for transferability, then the Nonstatutory Stock Option shall not be
transferable except by will or by the laws of descent and distribution, and
shall be exercisable during the lifetime of the person to whom the Option is
granted only by such person. Notwithstanding the foregoing provisions of
subsection 6(d), the person to whom the Option is granted may, by delivering
written notice to the Company, in a form satisfactory to the Company, designate
a third party who, in the event of the death of the Optionee, shall thereafter
be entitled to exercise the Option.
 
(e)  Vesting. The total number of shares of stock subject to an Option may, but
need not, be allotted in periodic installments (which may, but need not, be
equal). The Option Agreement may provide that from time to time during each of
such installment periods, the Option may become exercisable ("vest") with
respect to some or all of the shares allotted to that period, and may be
exercised with respect to some or all of the shares allotted to such period
and/or any prior period as to which the Option became vested but was not fully
exercised. The Option may be subject to such other terms and conditions on the
time or times when it may be exercised which may be based upon performance or
other criteria as the Board may deem appropriate. The provisions of this
subsection 6(e) are subject to any Option provisions governing the minimum
number of shares as to which an Option may be exercised.
 
(f)  Minimum Vesting Prior To The Listing Date. Notwithstanding the foregoing
subsection, Options granted prior to the Listing Date shall provide for vesting
of the total number of shares at a rate of at least twenty percent (20%) per
year over five (5) years from the date the Option was granted, subject to
reasonable conditions such as continued employment. However, in the case of such
Options granted to officers, directors or consultants (within the meaning of
Section 260.140.41 of Title 10 of the California Code of Regulations), the
Option may become fully exercisable, subject to reasonable conditions such as
continued employment, at any time or during any period established by the
Company; for example, the vesting provision of the Option may provide for
vesting of less than twenty percent (20%) per year of the total number of shares
subject to the Option.
 
8

--------------------------------------------------------------------------------


(g)  Termination Of Continuous Service. In the event an Optionee's Continuous
Service terminates (other than upon the Optionee's death or disability), the
Optionee may exercise his or her Option (to the extent that the Optionee was
entitled to exercise it at the date of termination) but only within such period
of time ending on the earlier of (i) the date three (3) months after the
termination of the Optionee's Continuous Service (or such longer or shorter
period specified in the Option Agreement, which, for Options granted prior to
the Listing Date, shall not be less than thirty (30) days unless such
termination is for cause), or (ii) the expiration of the term of the Option as
set forth in the Option Agreement. If, after termination, the Optionee does not
exercise his or her Option within the time specified in the Option Agreement,
the Option shall terminate, and the shares covered by such Option shall revert
to and again become available for issuance under the Plan.
 
(h)  Disability Of Optionee. In the event an Optionee's Continuous Service
terminates as a result of the Optionee's disability, the Optionee may exercise
his or her Option, (to the extent such Optionee was entitled to exercise it at
the date of termination) but only within such period of time ending on the
earlier of (i) the date twelve (12) months following such termination (or such
longer or shorter period specified in the Option Agreement, which, for Options
granted prior to the Listing Date, shall not be less than six (6) months) or
(ii) the expiration of the term of the Option as set forth in the Option
Agreement. If, at the date of termination, the Optionee is not entitled to
exercise his or her entire Option, the shares covered by the unexercisable
portion of the Option shall revert to and again become available for issuance
under the Plan. If, after termination, the Optionee does not exercise his or her
Option within the time specified herein, the Option shall terminate, and the
shares covered by such Option shall revert to and again become available for
issuance under the Plan.
 
(i)  Death Of Optionee. In the event of the death of an Optionee during, or
within a period specified in the Option after the termination of, the Optionee's
Continuous Status as an Employee, Director, or Consultant, the Option may be
exercised (to the extent the Optionee was entitled to exercise the Option at the
date of death) by the Optionee's estate, by a person who acquired the right to
exercise the Option by bequest or inheritance or by a person designated to
exercise the option upon the Optionee's death pursuant to subsection 6(d), but
only within the period ending on the earlier of (i) the date eighteen (18)
months following the date of death (or such longer or shorter period specified
in the Option Agreement, which, for Options granted prior to the Listing Date,
shall not be less than six (6) months), or (ii) the expiration of the term of
such Option as set forth in the Option Agreement. If, at the time of death, the
Optionee was not entitled to exercise his or her entire Option, the shares
covered by the unexercisable portion of the Option shall revert to and again
become available for issuance under the Plan. If, after death, the Option is not
exercised within the time specified herein, the Option shall terminate, and the
shares covered by such Option shall revert to and again become available for
issuance under the Plan.
 
9

--------------------------------------------------------------------------------


(j)  Early Exercise. The Option may, but need not, include a provision whereby
the Optionee may elect at any time before the Optionee's Continuous Service
terminates to exercise the Option as to any part or all of the shares subject to
the Option prior to the full vesting of the Option. Subject to the repurchase
option limitations specified in subsection 11(h), any unvested shares so
purchased may be subject to a repurchase right in favor of the Company or to any
other restriction the Board determines to be appropriate.
 
7.  Terms Of Stock Awards Other Than Options.
 
(a) Bonuses And Purchases Of Restricted Stock. Each stock bonus or restricted
stock purchase agreement shall be in such form and shall contain such terms and
conditions as the Board or the Committee shall deem appropriate. The terms and
conditions of stock bonus or restricted stock purchase agreements may change
from time to time, and the terms and conditions of separate agreements need not
be identical, but each stock bonus or restricted stock purchase agreement shall
include (through incorporation of provisions hereof by reference in the
agreement or otherwise) the substance of each of the following provisions as
appropriate:
 
(i) Purchase Price. The purchase price under each restricted stock purchase
agreement shall be such amount as the Board or Committee shall determine and
designate in such agreement but in no event shall the purchase price be less
than eighty five percent (85%) of the stock's Fair Market Value on the date such
award is made. Notwithstanding the foregoing, the Board or the Committee may
determine that eligible Participants may be awarded stock pursuant to a stock
bonus agreement in consideration for past or future services rendered to the
Company or for its benefit. For grants prior to the Listing Date, the purchase
price under each restricted stock purchase agreement shall not be less than
eighty-five percent (85%) of the stock's Fair Market Value on the date such
award is made or at the time the purchase is consummated.
 
(ii) Transferability. Rights to purchase shares under a stock bonus or
restricted stock purchase agreement granted prior to the Listing Date shall not
be transferable except by will or by the laws of descent and distribution, and
shall be exercisable during the lifetime of the person to whom the Stock Award
is granted only by such person. Rights to purchase shares under a stock bonus or
restricted stock purchase agreement granted on or after the Listing Date shall
be transferable by the grantee only upon such terms and conditions as are set
forth in the applicable Stock Award Agreement, as the Board shall determine in
its discretion, so long as stock awarded under such Stock Award Agreement
remains subject to the terms of the agreement.
 
(iii) Consideration. The purchase price of stock acquired pursuant to a stock
purchase agreement shall be paid either: (i) in cash at the time of purchase;
(ii) at the discretion of the Board or the Committee, according to a deferred
payment or other arrangement with the person to whom the stock is sold; or (iii)
in any other form of legal consideration that may be acceptable to the Board or
the Committee in their discretion. Notwithstanding the foregoing, the Board or
the Committee to which administration of the Plan has been delegated may award
stock pursuant to a stock bonus agreement in consideration for past or future
services rendered to the Company or for its benefit.
 
10

--------------------------------------------------------------------------------


(iv) Vesting. Subject to the repurchase option limitations specified in
subsection 11(h), shares of stock sold or awarded under the Plan may, but need
not, be subject to a repurchase option in favor of the Company in accordance
with a vesting schedule to be determined by the Board or the Committee.
 
(v) Termination Of Continuous Service. Subject to the repurchase option
limitations specified in subsection 11(h), in the event a Participant's
Continuous Service terminates, the Company may repurchase or otherwise reacquire
any or all of the shares of stock held by that person which have not vested as
of the date of termination under the terms of the stock bonus or restricted
stock purchase agreement between the Company and such person.


(b) Restricted Stock Unit Awards. Each Restricted Stock Unit Award agreement
shall be in such form and shall contain such terms and conditions as the Board
shall deem appropriate. The terms and conditions of Restricted Stock Unit Award
agreements may change from time to time, and the terms and conditions of
separate Restricted Stock Unit Award agreements need not be identical; provided,
however, that each Restricted Stock Unit Award agreement shall include (through
incorporation of the provisions hereof by reference in the agreement or
otherwise) the substance of each of the following provisions:


(i) Consideration. A Restricted Stock Unit Award may be awarded in consideration
for (i) past or future services rendered to the Company or an Affiliate, or (ii)
any other form of legal consideration that may be acceptable to the Board, in
its sole discretion, and permissible under applicable law.


(ii) Vesting. At the time of the grant of a Restricted Stock Unit Award, the
Board may impose such restrictions or conditions to the vesting of the
Restricted Stock Unit Award as it, in its sole discretion, deems appropriate.


(iii) Payment. A Restricted Stock Unit Award may be settled by the delivery of
shares of Common Stock, their cash equivalent, any combination thereof or in any
other form of consideration, as determined by the Board and contained in the
Restricted Stock Unit Award agreement.


(iv) Termination of Participant’s Continuous Service. Except as otherwise
provided in the applicable Restricted Stock Unit Award agreement, such portion
of the Restricted Stock Unit Award that has not vested will be forfeited upon
the Participant’s termination of Continuous Service.


(c) Stock Appreciation Rights. Each Stock Appreciation Right agreement shall be
in such form and shall contain such terms and conditions as the Board shall deem
appropriate. Stock Appreciation Rights may be granted as stand-alone Stock
Awards or in tandem with other Stock Awards. The terms and conditions of Stock
Appreciation Right agreements may change from time to time, and the terms and
conditions of separate Stock Appreciation Right agreements need not be
identical; provided, however, that each Stock Appreciation Right agreement shall
include (through incorporation of the provisions hereof by reference in the
agreement or otherwise) the substance of each of the following provisions: 


11

--------------------------------------------------------------------------------


(i) Term. No Stock Appreciation Right shall be exercisable after the expiration
of ten (10) years from the date of grant, or such shorter period specified in
the Stock Appreciation Right agreement.


(ii) Strike Price. Each Stock Appreciation Right will be denominated in shares
of Common Stock equivalents. The strike price of each Stock Appreciation Right
granted as a stand-alone or tandem Stock Award shall not be less than one
hundred percent (100%) of the Fair Market Value of the Common Stock equivalents
subject to the Stock Appreciation Right on the date of grant.


(iii) Calculation of Appreciation. The appreciation distribution payable on the
exercise of a Stock Appreciation Right will be not greater than an amount equal
to the excess of (i) the aggregate Fair Market Value (on the date of the
exercise of the Stock Appreciation Right) of a number of shares of Common Stock
equal to the number of share of Common Stock equivalents in which the
Participant is vested under such Stock Appreciation Right, and with respect to
which the Participant is exercising the Stock Appreciation Right on such date,
over (ii) the strike price that is determined by the Board at the date of grant
of the Stock Appreciation Right.


(iv) Vesting. At the time of the grant of a Stock Appreciation Right, the Board
may impose such restrictions or conditions to the vesting of such Stock
Appreciation Right as it, in its sole discretion, deems appropriate.


(v) Exercise. To exercise any outstanding Stock Appreciation Right, the
Participant must provide written notice of exercise to the Company in compliance
with the provisions of the Stock Appreciation Right agreement evidencing such
Stock Appreciation Right.


(vi) Payment. The appreciation distribution in respect of a Stock Appreciation
Right may be paid in Common Stock, in cash, in any combination of the two or in
any other form of consideration, as determined by the Board and contained in the
Stock Appreciation Right agreement evidencing such Stock Appreciation Right.


(vii) Termination of Continuous Service. In the event that a Participant’s
Continuous Service terminates, the Participant may exercise his or her Stock
Appreciation Right (to the extent that the Participant was entitled to exercise
such Stock Appreciation Right as of the date of termination of Continuous
Service) but only within such period of time ending on the earlier of (i) the
date three (3) months following the termination of the Participant’s Continuous
Service (or such longer or shorter period specified in the Stock Appreciation
Right agreement), or (ii) the expiration of the term of the Stock Appreciation
Right as set forth in the Stock Appreciation Right agreement. If, after
termination of Continuous Service, the Participant does not exercise his or her
Stock Appreciation Right within the time specified herein or in the Stock
Appreciation Right agreement (as applicable), the Stock Appreciation Right shall
terminate.
 
12

--------------------------------------------------------------------------------


8.  Cancellation And Re-Grant Of Options.
 
The Board or the Committee shall have the authority to effect, at any time and
from time to time with the consent of any adversely affected Optionee, (i) the
reduction of the exercise price of any outstanding Option under the Plan to the
then Fair Market Value and/or (ii) the cancellation of any outstanding Options
under the Plan in exchange for (A) the grant of a stock bonus; (B) the grant of
restricted stock; (C) the grant of a Restricted Stock Unit Award; (D) the grant
of a Stock Appreciation Right; (E) cash; (F) the grant in substitution therefor
of new Options under the Plan having an exercise price per share not less than
as provided for new option grants made under the Plan; or (G) any other valuable
consideration (as determined by the Board in its sole discretion). The Board
shall determine the exchange ratio (which may be for more or less shares of
stock than those then subject to the outstanding Option) in its sole discretion
as well as all other terms of the exchange not specifically provided for in this
paragraph.
 
9.  Covenants Of The Company.
 
(a)  During the terms of the Stock Awards, the Company shall keep available at
all times the number of shares of stock required to satisfy such Stock Awards.
 
(b)  The Company shall seek to obtain from each regulatory commission or agency
having jurisdiction over the Plan such authority as may be required to issue and
sell shares of stock upon exercise of the Stock Award; provided, however, that
this undertaking shall not require the Company to register under the Securities
Act either the Plan, any Stock Award or any stock issued or issuable pursuant to
any such Stock Award. If, after reasonable efforts, the Company is unable to
obtain from any such regulatory commission or agency the authority which counsel
for the Company deems necessary for the lawful issuance and sale of stock under
the Plan, the Company shall be relieved from any liability for failure to issue
and sell stock upon exercise of such Stock Awards unless and until such
authority is obtained.
 
10.  Use Of Proceeds From Stock.
 
Proceeds from the sale of stock pursuant to Stock Awards shall constitute
general funds of the Company.
 
11.  Miscellaneous.
 
(a)  The Board shall have the power to accelerate the time at which a Stock
Award may first be exercised or the time during which a Stock Award or any part
thereof will vest in accordance with the Plan, notwithstanding the provisions in
the Stock Award stating the time at which it may first be exercised or the time
during which it will vest.
 
(b)  Neither an Employee, Director or Consultant nor any person to whom a Stock
Award is transferred under subsection 6(d) or 7(a)(ii) shall be deemed to be the
holder of, or to have any of the rights of a holder with respect to, any shares
subject to such Stock Award unless and until such person has satisfied all
requirements for exercise of the Stock Award pursuant to its terms.
 
13

--------------------------------------------------------------------------------


(c)  Prior to the Listing Date, as required by Section 260.140.46 of Title 10 of
the California Code of Regulations, the Company shall deliver financial
statements to Participants at least annually. This subsection shall not apply to
key Employees whose duties in connection with the Company assure them access to
equivalent information.
 
(d)  Nothing in the Plan or any instrument executed or Stock Award granted
pursuant thereto shall confer upon any Employee, Director, Consultant or other
holder of Stock Awards any right to continue in the employ of the Company or any
Affiliate (or to continue acting as a Director or Consultant) or shall affect
the right of the Company or any Affiliate to terminate the employment or
relationship as a Director or Consultant of any Employee, Director, Consultant
or other holder of Stock Awards with or without cause.
 
(e)  To the extent that the aggregate Fair Market Value (determined at the time
of grant) of stock with respect to which Incentive Stock Options are exercisable
for the first time by any Optionee during any calendar year under all plans of
the Company and its Affiliates exceeds one hundred thousand dollars ($100,000),
the Options or portions thereof which exceed such limit (according to the order
in which they were granted) shall be treated as Nonstatutory Stock Options.
 
(f)  The Company may require any person to whom a Stock Award is granted, or any
person to whom a Stock Award is transferred pursuant to subsection 6(d) or
7(a)(ii) as a condition of exercising or acquiring stock under any Stock Award,
(i) to give written assurances satisfactory to the Company as to such person's
knowledge and experience in financial and business matters and/or to employ a
purchaser representative reasonably satisfactory to the Company who is
knowledgeable and experienced in financial and business matters, and that he or
she is capable of evaluating, alone or together with the purchaser
representative, the merits and risks of exercising the Stock Award; and (ii) to
give written assurances satisfactory to the Company stating that such person is
acquiring the stock subject to the Stock Award for such person's own account and
not with any present intention of selling or otherwise distributing the stock.
The foregoing requirements, and any assurances given pursuant to such
requirements, shall be inoperative if (1) the issuance of the shares upon the
exercise or acquisition of stock under the Stock Award has been registered under
a then currently effective registration statement under the Securities Act, or
(2) as to any particular requirement, a determination is made by counsel for the
Company that such requirement need not be met in the circumstances under the
then applicable securities laws. The Company may, upon advice of counsel to the
Company, place legends on stock certificates issued under the Plan as such
counsel deems necessary or appropriate in order to comply with applicable
securities laws, including, but not limited to, legends restricting the transfer
of the stock.
 
14

--------------------------------------------------------------------------------


(g)  To the extent provided by the terms of a Stock Award Agreement, the person
to whom a Stock Award is granted may satisfy any federal, state or local tax
withholding obligation relating to the exercise or acquisition of stock under a
Stock Award by any of the following means or by a combination of such means: (1)
tendering a cash payment; (2) authorizing the Company to withhold shares from
the shares of the Common Stock otherwise issuable to the Participant as a result
of the exercise or acquisition of stock under the Stock Award; (3) delivering to
the Company owned and unencumbered shares of Common Stock; or (4) withholding
payment from any amounts otherwise payable to the Participant.
 
(h)  The terms of any repurchase option shall be specified in the Stock Award
and may be either at fair market value or at not less than the original purchase
price. As required by Section 260.140.41 and Section 260.140.42 of Title 10 of
the California Code of Regulations, any repurchase option in a Stock Award
granted prior to the Listing Date and held by a person other than an Officer,
Director or Consultant shall be upon the terms described below:
 
(i)  If repurchase option gives the Company the right to repurchase the shares
upon termination of employment at not less than the fair market value of the
shares to be purchased on the date of termination of employment, then (1) the
right to repurchase shall be exercised for cash or cancellation of purchase
money indebtedness for the shares within ninety (90) days of termination of
employment (or in the case of shares issued upon exercise of Stock Awards after
the date of termination, within ninety (90) days after the date of the exercise)
or such longer period as may be agreed to by the Company and the Participant
(for example, for purposes of satisfying the requirements of Section 1202(c)(3)
of the Code regarding "qualified small business stock"), and (2) the right
terminates when the shares become publicly traded.
 
(ii)  If repurchase option gives the Company the right to repurchase the shares
upon termination of employment at the original purchase price, then (1) the
right to repurchase at the original purchase price shall lapse at the rate of at
least twenty percent (20%) of the shares per year over five (5) years from the
date the Stock Award is granted (without respect to the date the Stock Award was
exercised or became exercisable) and (2) the right to repurchase shall be
exercised for cash or cancellation of purchase money indebtedness for the shares
within ninety (90) days of termination of employment (or in the case of shares
issued upon exercise of Options after the date of termination, within ninety
(90) days after the date of the exercise) or such longer period as may be agreed
to by the Company and the Participant (for example, for purposes of satisfying
the requirements of Section 1202(c)(3) of the Code regarding "qualified small
business stock").


(i) Any reference herein to a “written” agreement or document shall include any
agreement or document delivered electronically posted on the Company’s intranet
or provided by a third-party’s website by link through the Company’s intranet.
 
15

--------------------------------------------------------------------------------


12.  Adjustments Upon Changes In Stock.
 
(a)  If any change is made in, or other events occur with respect to, the Common
Stock subject to the Plan or subject to any Stock Award without the receipt of
consideration by the Company (through merger, consolidation, reorganization,
recapitalization, reincorporation, stock dividend, dividend in property other
than cash, stock split, liquidating dividend, combination of shares, exchange of
shares, change in corporate structure or otherwise), the Board shall
appropriately adjust: (i) the class(es) and maximum number of securities subject
to the Plan pursuant to subsection 4(a), (ii) the class(es) and maximum number
of securities that may be issued pursuant to the exercise of Incentive Stock
Options pursuant to subsection 4(b), (iii) the class(es) and maximum number of
Options that may be awarded to any person pursuant to subsection 5(c), and (iv)
the class(es) and number of securities and price per share of stock subject to
outstanding Stock Awards. The Board shall make such adjustments, and its
determination shall be final, binding, and conclusive. (Notwithstanding the
foregoing, the conversion of any convertible securities of the Company shall not
be treated as a transaction “without receipt of consideration” by the Company.)
 
(b)  In the event of a dissolution or liquidation of the Company, then, upon
advance written notice by the Company of at least ten (10) business days to the
holders of any Stock Awards outstanding under the Plan, such Stock Awards shall
be terminated if not exercised (if applicable) prior to such event.
 
(c)  In the event of (1) a sale of substantially all of the assets of the
Company, (2) a merger or consolidation in which the Company is not the surviving
corporation or (3) a reverse merger in which the Company is the surviving
corporation but the shares of Common Stock outstanding immediately preceding the
merger are converted by virtue of the merger into other property, whether in the
form of securities, cash or otherwise, then any surviving corporation or
acquiring corporation shall assume any or all Stock Awards outstanding under the
Plan or shall substitute similar stock awards (including an award to acquire the
same consideration paid to the stockholders in the transaction described in this
subsection) for those outstanding under the Plan. A surviving corporation or
acquiring corporation may choose to (i) assume or substitute outstanding Stock
Awards on a grant-by-grant basis, and (ii) assume or substitute only a portion
of a Stock Award or substitute a similar stock award for only a portion of a
Stock Award. In the event any surviving corporation or acquiring corporation
refuses to assume any or all outstanding Stock Awards or to substitute similar
stock awards for those outstanding under the Plan, then with respect to Stock
Awards not assumed or substituted and held by persons whose Continuous Service
has not terminated, the vesting of such Stock Awards (and, if applicable, the
time during which such Stock Awards may be exercised) shall be accelerated upon
prior written notice by the Company to the holders of such Stock Awards at least
five (5) business days prior to such event and the Stock Awards shall terminate
if not exercised (if applicable) at or prior to such event. With respect to any
other Stock Awards outstanding under the Plan, upon advance written notice by
the Company of at least five (5) business days to the holders of such Stock
Awards, such Stock Awards shall terminate if not exercised (if applicable) prior
to such event.
 
13.  Amendment Of The Plan And Stock Awards.
 
(a)  The Board at any time, and from time to time, may amend the Plan. However,
except as provided in Section 12 relating to adjustments upon changes in stock,
no amendment shall be effective unless approved by the stockholders of the
Company to the extent stockholder approval is necessary to satisfy the
requirements of Section 422 of the Code, Rule 16b-3 or any Nasdaq or securities
exchange listing requirements.
 
16

--------------------------------------------------------------------------------


(b)  The Board may in its sole discretion submit any other amendment to the Plan
for stockholder approval, including, but not limited to, amendments to the Plan
intended to satisfy the requirements of Section 162(m) of the Code and the
regulations promulgated thereunder regarding the exclusion of performance-based
compensation from the limit on corporate deductibility of compensation paid to
certain executive officers.
 
(c)  It is expressly contemplated that the Board may amend the Plan in any
respect the Board deems necessary or advisable to provide eligible Employees,
Directors or Consultants with the maximum benefits provided or to be provided
under the provisions of the Code and the regulations promulgated thereunder
relating to Incentive Stock Options and/or to bring the Plan and/or Incentive
Stock Options granted under it into compliance therewith.
 
(d)  Rights and obligations under any Stock Award granted before amendment of
the Plan shall not be impaired by any amendment of the Plan unless (i) the
Company requests the consent of the person to whom the Stock Award was granted
and (ii) such person consents in writing.
 
(e)  The Board at any time, and from time to time, may amend the terms of any
one or more Stock Award; provided, however that the rights and obligations under
any Stock Award shall not be impaired by any such amendment unless (i) the
Company requests the consent of the person to whom the Stock Award was granted
and (ii) such person consents in writing.
 
14.  Termination Or Suspension Of The Plan.
 
(a)  The Board may suspend or terminate the Plan at any time. Unless sooner
terminated, the Plan shall terminate at the close of business on February 16,
2008, which shall be within ten (10) years from the date the Plan is adopted by
the Board or approved by the stockholders of the Company, whichever is sooner.
Notwithstanding the foregoing, all Incentive Stock Options shall be granted, if
at all, no later than the last day preceding the tenth (10th) anniversary of the
earlier of (i) the date on which the latest increase in the maximum number of
shares issuable under the Plan was approved by the stockholders of the Company
or (ii) the date such amendment was adopted by the Board. No Stock Awards may be
granted under the Plan while the Plan is suspended or after it is terminated.
 
(b)  Rights and obligations under any Stock Award granted while the Plan is in
effect shall not be altered or impaired by suspension or termination of the
Plan, except with the consent of the person to whom the Stock Award was granted.
 
15.  Effective Date Of Plan.
 
The Plan shall become effective on the date adopted by the Board, but no Options
or rights to purchase restricted stock shall be exercised, and no stock bonuses
shall be granted under the Plan, unless and until the Plan has been approved by
the stockholders of the Company within twelve (12) months before or after the
date the Plan is adopted by the Board.
 


 
17

--------------------------------------------------------------------------------

 